Requestor: Gordon D. Tresch, Village Attorney Village of Kenmore 2919 Delaware Avenue Kenmore, New York 14217-2394
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a village by local law may change the date of the annual election held by fire companies for purposes of electing captains, lieutenants and other officers provided for in the by-laws of the company.
Under section 10-1010 of the Village Law, the annual internal election of officers of each company in the village fire department is required to be held on the first Tuesday in April of each year. In our view, a village may enact a local law changing the date of these internal company elections. Villages are authorized to enact local laws amending or superseding any provision of the village law relating to its property, affairs or government or to other matters in relation to which it is authorized to adopt local laws, notwithstanding that such provision is a general law and absent an express restriction by the Legislature (Municipal Home Rule Law, § 10[1][e][3]). In our opinion, the establishment of the date for the election of company officers of a village fire department is within the delegation of local law powers to villages. We believe that the selection of company officers of the village fire department relates to the affairs and government of the village. We distinguish this from the holding of referenda and general and special elections, which are matters of State concern beyond the local law powers of municipalities (1985 Op Atty Gen [Inf] 57).
We conclude that a village may enact a local law changing the date of internal fire company elections specified in the Village Law.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.